Citation Nr: 0804791	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-29 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 30 percent for left foot plantar warts.

2.  Entitlement to an increased disability rating in excess 
of 30 percent for right foot plantar warts.

3.  Entitlement to an earlier effective date, prior to March 
15, 2005, for the award of an increased disability rating of 
30 percent for left foot plantar warts.

4.  Entitlement to an earlier effective date, prior to March 
15, 2005, for the award of an increased disability rating of 
30 percent for right foot plantar warts.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The RO's April 2005 rating decision granted separate 10 
percent disability ratings for the veteran's service-
connected right foot and left foot plantar warts, effective 
from March 15, 2005.  The veteran timely appealed, contesting 
both the newly assigned disability ratings and their 
effective date.

In October 2005, the RO issued a rating decision which 
granted separate increased disability ratings of 30 percent 
for the veteran's service-connected right foot and left foot 
plantar warts, effective from March 15, 2005.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  


FINDINGS OF FACT

1.  The veteran's left foot plantar warts are manifest by 
confluent, large plantar warts, with painful foot fissures 
and large calluses, located symmetrically on the planter 
aspect of the left foot; decreased ability to walk or stand 
for prolonged periods; a feeble gait; all of which is 
analogous to no more than a severe foot injury.

2.  The veteran's right foot plantar warts are manifest by 
confluent, large plantar warts, with painful foot fissures 
and large calluses, located symmetrically on the planter 
aspect of the right foot; decreased ability to walk or stand 
for prolonged periods; a feeble gait; all of which is 
analogous to no more than a severe foot injury.

3.  A private medical treatment report, dated March 15, 2005, 
and date stamped April 6, 2005, is an informal claim seeking 
an increased disability rating for the veteran's service-
connected right foot and left foot plantar warts.  

4. It is not factually ascertainable from the evidence of 
record that an increase in disability had occurred the 
veteran's service-connected right foot or left foot plantar 
warts within the year preceding the March 15, 2005 claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 30 percent for left foot plantar warts have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, 4.118, Diagnostic Codes 7806, 5284 (2007).

2.  The criteria for an increased disability rating in excess 
of 30 percent for right foot plantar warts have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, 4.118, Diagnostic Codes 7806, 5284 (2007).

3. The criteria for an effective date prior to March 15, 
2005, for the grant of an increased disability rating of 30 
percent for left foot plantar warts have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

4. The criteria for an effective date prior to March 15, 
2005, for the grant of an increased disability rating of 30 
percent for right foot plantar warts have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although it was not 
provided before the initial adjudication in the instant case, 
the RO's June 2005 letter advised the veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  Furthermore, the RO's letter adequately notified the 
veteran as to the requirements needed to satisfy his claim 
for increased disability ratings herein.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
Board also notes that in July 2005, the RO requested, and 
later received, from the veteran's private physician a 
detailed description of the physical disabilities at issue 
herein.  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran's claims 
folders reveal that the veteran failed to report for VA 
examinations of the feet and skin, which were scheduled for 
him in August 2005.  The record also indicates that the 
notification letter for these examinations was addressed to 
the veteran's address of record.  Even so, the veteran has 
submitted private evaluation reports which are sufficient to 
rate his disabilities 


on appeal.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Historically, the RO issued a rating decision, dated in April 
2003, which granted service connection at a noncompensable 
disability rating for planter warts of the right and left 
foot, effective from December 2002.  Although the veteran 
subsequently appealed this decision seeking a higher initial 
disability rating, he withdrew the appeal in a written 
statement, stamped received in August 2003.

In April 2005, the RO granted separate increased disability 
ratings of 10 percent for the veteran's service-connected 
right foot and left foot plantar warts, effective from March 
15, 2005.  The veteran filed a timely appeal of this decision 
seeking both increased disability ratings for his bilateral 
planter warts of the feet, and earlier effective dates for 
the award of increased disability ratings.  In October 2005, 
the RO issued a rating decision which granted separate 
increased disability ratings of 30 percent for the veteran's 
service-connected right foot and left foot plantar warts, 
effective from March 15, 2005.  

A treatment summary letter, dated March 15, 2005 and file 
stamped April 5, 2005, was received from the veteran's 
private physician, J. Bunker, M.D.  The letter indicated that 
the veteran has an unbelievable number of very large and 
confluent keratoses on the plantar aspect of both feet 
consistent with a large mosaic plantar wart.  The report 
indicated that these warts cover pretty much 100 percent of 
the plantar surface of both feet, and are covered with thick 
callouses causing painful pressure points.  The letter noted 
the veteran's complaints of not being able to walk without 
considerable discomfort.  Objective examination revealed that 
the veteran walked very tenderly as though these lesions are 
causing a great deal of discomfort.  


The presence of the plantar warts on the bottom of the feet 
are definitely causing difficulty with gait and considerable 
discomfort with walking.  The report noted that the veteran 
had one of the large lesions removed for histologic 
examination, and Dr. Bunker indicated that he was 
contemplating treating this condition with oral Soriatane.  

In June 2005, a clarification letter was received from Dr. 
Bunker.  The letter noted that the veteran has mosaic plantar 
warts involving basically 100 percent of the plantar surface 
of both feet.  Dr. Bunker then indicated that he would 
classify this condition as "severe."  He also noted that 
the veteran's plantar warts were the largest and most 
extensive that he had seen in his 15-year career of treating 
skin disease.

In response to an RO request for additional detail, Dr. 
Bunker provided a follow up letter in September 2005.  The 
letter noted that the veteran has confluent, large, plantar 
warts symmetrically on the plantar aspect of both feet.  The 
report noted the veteran's complaints of fairly severe pain 
with throbbing of both feet while at rest, and, especially, 
when standing or walking.  Objectively, the report noted that 
he does have painful fissures due to the hyperkeratotic 
inelastic skin and callus formation that has developed over 
the top of these confluent warts.  He is barely able to walk, 
and does so stooped over and hobbling as though he has large 
rocks in his shoes.  He also appears quite uncomfortable.  
The report noted that the veteran is currently being treated 
with low dose oral Soriatane in an attempt to peal off these 
stubborn warts.  Dr. Bunker noted that this condition effects 
the veteran's ability to perform his activities of daily 
living.  Specifically, the report noted that the veteran is a 
teacher and a technical writer, and that he is unable to 
stand in front of a classroom for a full 60-minute class 
period.  Dr. Bunker also stated that the veteran does not 
have edema, instability, or weakness in his lower 
extremities, but does have severe tenderness with walking and 
standing due to painful foot fissures and large calluses that 
have developed over the warts.  He is able to walk, but limps 
noticeably, and his gait is quite feeble.  The report 
indicated that he is unable to wear shoes due to discomfort 
and is limited to wearing sandals or slippers, and he is 
severely limited in his weight bearing abilities.

A.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Plantar warts of the feet are not specifically listed in the 
VA's rating schedule, and thus the condition must be rated by 
analogy to a closely related condition in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

Presently, the RO has assigned separate disability ratings of 
30 percent for the veteran's service-connected right foot and 
left foot plantar warts pursuant to Diagnostic Codes 7806-
5284.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  The additional code is shown after a hyphen.  

Pursuant to Diagnostic Code 7806, used in rating other 
dermatitis or eczema, a 30 percent rating is assigned when 20 
to 40 percent of the entire body or of exposed areas is 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of 6 weeks or more, but not constantly, during the past 12 
month period.  The next highest rating, a 60 percent rating, 
is warranted when more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).

Pursuant to Diagnostic Code 5284, used in rating other foot 
injuries, a 30 percent rating is warranted for a severe foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  With 
actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2007).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Considering all the evidence, the Board finds that the 
service-connected plantar warts of the right and left feet 
are most analogous to the condition of severe bilateral foot 
injuries.  In essence, the veteran's plantar warts of the 
right and left feet are manifest by confluent, large plantar 
warts, with painful foot fissures and large calluses, located 
symmetrically on the planter aspect of each foot.  This 
condition results in a decreased ability to walk or stand for 
prolonged periods and a feeble gait.  

As noted above, the next highest rating under Diagnostic Code 
5284, a 40 percent rating, is not warranted unless there is 
not warranted unless there is actual loss of use of the foot.  
While the veteran's condition is certainly severe in nature, 
the record does not indicate that he is unable to ambulate.  

The next highest rating under Diagnostic Code 7806, a 60 
percent rating, requires evidence of exposure to more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  The 
veteran's private physician has indicated that this condition 
affects only the plantar aspect of his feet.  Moreover, the 
veteran is not show to need constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Thus, a higher rating under 
Diagnostic Code 7806 is not warranted.

In reaching its decision herein, the Board has considered all 
applicable rating codes.  In this regard, the Board points 
out that Diagnostic Code 5276, used in rating flatfeet, 
assigns a 50 percent disability rating for a bilateral foot 
condition manifested by "extreme tenderness of plantar 
surfaces of the feet", not improved by orthopedic shoes or 
appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2007).

The preponderance of the evidence is against the veteran's 
claims for increased disability ratings higher than 30 
percent for service-connected right foot and left foot 
plantar warts.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
B. Earlier Effective Date Claims

The veteran is seeking entitlement to an earlier effective 
date, prior to March 15, 2003, for the award of separate 30 
percent disability ratings for his service-connected right 
foot and left foot plantar warts.

The RO received a private medical treatment report, dated 
March 15, 2005, and date stamped April 6, 2005, which it 
considered an informal claim seeking an increased disability 
rating for the veteran's service-connected right foot and 
left foot plantar warts.  

With regard to effective dates for claims for increased 
disability ratings, the law provides as follows:

38 U.S.C.A. § 5110. Effective dates of 
awards.

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor. . . .

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(a), (b)(2).  The corresponding VA 
regulations provide as follows:

§ 3.400 General.

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later. . . . 

(o) Increases.  

(1) General. Except as provided in 
paragraph (o)(2) of this section and § 
3.401(b), date of receipt of claim or 
date entitlement arose, whichever is 
later.  A retroactive increase or 
additional benefit will not be awarded 
after basic entitlement has been 
terminated, such as by severance of 
service connection.

(2) Disability compensation. Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o)(1)(2).  The United States Court of 
Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of the case: (1) if an 
increase in disability occurs after the claim is filed, the 
date that the increase is shown to have occurred - date 
entitlement arose; (2) if an increase in disability precedes 
the claim by a year or less, the date that the increase is 
shown to have occurred - factually ascertainable; or (3) if 
an increase in disability precedes the claim by more than a 
year, the date that the claim is received - date of claim. 
Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine: (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2006).

After reviewing the facts and circumstances presented in this 
matter, the Board concludes that it is not factually 
ascertainable from the evidence of record that an increase in 
disability occurred in the veteran's service-connected 
planter warts of the right or left feet within the year 
preceding the March 15, 2005 claim.  Specifically, there 
appears to be no medical evidence in the claims folders 
showing treatment for this condition at any time during that 
time frame.  A treatment report, dated in December 2003, 
noted that the veteran did have plantar warts on both feet, 
but had not received any treatment for this condition.  
Accordingly, an effective date prior to March 15, 2005, for 
the grant of separate increased disability ratings of 30 
percent for the veteran's service-connected right foot and 
left foot plantar warts must be denied.


ORDER

An increased disability rating in excess of 30 percent for 
left foot plantar warts is denied.

An increased disability rating in excess of 30 percent for 
right foot plantar warts is denied.

An earlier effective date, prior to March 15, 2005, for the 
award of an increased disability rating of 30 percent for 
left foot plantar warts is denied.

An earlier effective date, prior to March 15, 2005, for the 
award of an increased disability rating of 30 percent for 
right foot plantar warts is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


